               Case 3:19-cv-00327 Document 1 Filed 11/14/19 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                   EL PASO DIVISION

 INDEPENDENT MEDICAL SYSTEMS,
 LTD.,

         Plaintiff,

 v.                                                         CASE NO: EP-19-CV-327

 GLOBAL EXCEL MANAGEMENT, INC.,

         Defendant.


                                    NOTICE OF REMOVAL

        Defendant, Global Excel Management, Inc. ("Global"), removes this action from the

District Court of El Paso County, Texas, 243rd Judicial District, in accord with 28 U.S.C. § 1441.

In support of removal, Global says:

        1.      Removal Jurisdiction:

                a.      9 U.S.C. § 5

        Under 28 U.S.C. § 205, a defendant may remove a civil action brought in state court if it

relates to an arbitration agreement falling under the Convention on the Recognition and

Enforcement of Foreign Arbitral Awards (the "Convention"). An arbitration agreement falls under

the Convention when (1) there is an agreement in writing to arbitrate; (2) the agreement provides

for arbitration in a territory that is a signatory to the Convention; (3) the agreement arises out of a

commercial legal relationship; and (4) a party to the agreement is not an American citizen. Lim v.

Offshore Specialty Fabricators, Inc., 404 F.3d 898, 903 (5th Cir. 2005). "So generous is the

removal provision that we have emphasized that the general rule of construing removal statutes

strictly against removal 'cannot apply to Convention Act cases because in these instances,




{99MMCL.1/MMCL/06713098.1}
               Case 3:19-cv-00327 Document 1 Filed 11/14/19 Page 2 of 5



Congress created special removal rights to channel cases into federal court."' Acosta v. Master

Maint. & Const. Inc., 452 F.3d 373, 377 (5th Cir. 2006) (quoting McDermott Intern., Inc. v. Lloyds

Underwriters of London, 944 F .2d 1199, 1213 (5th Cir. 1991)).

        The contract at issue in this case contains an arbitration agreement that falls under the

Convention. The present dispute concerns a Network Access Agreement (the "Agreement"). The

Agreement relates to the commercial relationship between Global and Independent Medical

Systems, Ltd. ("IMS"). The contract contains a venue provision that requires all disputes,

including arbitration, be held in El Paso, Texas. Tiensch v. Plus SMS Holdings Ltd., A-09-CA-334

LY, 2009 WL 10669446, at *6 (W.D. Tex. June 25, 2009), report and recommendation

adopted, A-09-CA-334-LY, 2009 WL 10669495 (W.D. Tex. Nov. 2, 2009) ("There is no

requirement that the provision of a location be expressly stated in the clause."). The United States

is a signatory to the Convention. See Smith/Enron Cogeneration Ltd. P'ship, Inc. v. Smith

Cogeneration Intern., Inc., 198 F.3d 88, 93 (2d Cir. 1999) ("[T]he United States ... is a signatory

to the Convention .... "). GEM is Canadian corporation with its principal place of business in

Sherbrooke, Province of Quebec, Canada, and thus a citizen of Canada and not the United States.

        This dispute "relates" to the arbitration agreement because the arbitration agreement could

"conceivably affect the outcome of this case." Adam Joseph Res. v. CNA Metals Ltd., 919 F.3d

856, 862-63 (5th Cir. 2019); Acosta v. Master Maint. & Const. Inc., 452 F.3d 373, 378-79 (5th

Cir. 2006) (If the "subject matter of the litigation has some connection, has some relation, has some

reference to the arbitration clauses," it "relates to" the arbitration for purposes of the Convention.);

Beiser v. Weyler, 284 F.3d 665, 671-72 (5th Cir. 2002) ("[A]s long as the defendant claims in its

petition that an arbitration clause provides a defense, the district court will have jurisdiction to

decide the merits of that claim."); see, e.g., Tiensch, 2009 WL 10669446, at *6 (finding that


{99MMCL. l/MMCL/06713098.1}
                                                   2
               Case 3:19-cv-00327 Document 1 Filed 11/14/19 Page 3 of 5



because the employment relationship was governed by an employment contract containing an

arbitration provision, the plaintiffs lawsuit arising out of the employment relationship "related to"

the arbitration provision).

        Accordingly, under 9 U.S.C. § 203, this action is deemed to arise under the laws and treaties

of the United States, and original jurisdiction exists under 28 U.S.C. § 1331.

                b.       Diversity Jurisdiction

        Further, the parties in this matter are citizens of a State and citizens or subjects of a foreign

state, and the matter in controversy exceeds $75,000.00 in amount. According, original jurisdiction

exists under 28 U.S.C. § 1332.

        2.       Nature of Lawsuit: IMS has sued Global and alleges that Global breached its

contract with IMS.

        3.       Citizenship of the Parties: IMS is a limited partnership organized under the laws

of the State of Texas. IMS's general partner, Rendall & Associates, Inc., is a corporation organized

under the laws of the State of Texas with its principal place of business in Dallas, Texas. Based on

a thorough and good faith review of publically available records (including business registrations

and court dockets), upon information and belief, each of IMS's limited partners is a citizen of a

State of the United States and has a principal place of business in a State of the United States.

GEM is Canadian corporation with its principal place of business in Sherbrooke, Province of

Quebec, Canada. Accordingly, there is complete diversity between the parties. See 28 U.S.C. §§

1332(a) and (c).

        4.       Amount in Controversy:           IMS alleges that its damages are "more than

$200,000.00," which satisfies the Court's jurisdictional threshold. See 28 U.S.C. § 1332(a).




{99MMCL. l/MMCL/06713098.1}
                                                   3
               Case 3:19-cv-00327 Document 1 Filed 11/14/19 Page 4 of 5



        5.       Procedural Requisites to Removal: Global has satisfied each of the procedural

conditions to an effective removal:

                 a.      Removal to the Proper Court:          This Court is part of the district

        encompassing the place where the lawsuit was filed -- El Paso County, Texas. See 28

        U.S.C. § 1446(a).

                 b.      Consent to Removal: Global is the sole defendant in this action and no

        additional consent is required. See 28 U.S.C. § 1446(b)(2)(A).

                 c.      Removal is Timely: This Notice of Removal is being filed with the United

        States District Court for the Western District of Texas within thirty days of Global's receipt

        of the summons and complaint. See 28 U.S.C. § 1446(b).

                 d.      Pleadings and Process: Attached to this Notice as Exhibit "A" is a copy of

        all process, pleadings, and orders served upon Global in the state court action. See 28

        U.S.C. § 1446(a).

                 e.      Notice: Promptly upon the filing of this Notice of Removal with the District

        Court, the undersigned will serve on IMS and file with the El Paso County Clerk of Court

        a Notice of Filing Notice of Removal.

        WHEREFORE, Defendant, Global Excel Management, Inc., removes this action to the

United States District Court for the Western District of Texas.

                                               Respectfully submitted,

                                               GORDON DAVIS JOHNSON & SHANE           P.C.
                                               4695 N. Mesa St.
                                               El Paso, TX 79912
                                               (915) 545-1133
                                               (915) 545-4433 (Fax)




{99MMCL. l/MMCL/06713098.1}
                                                   4
               Case 3:19-cv-00327 Document 1 Filed 11/14/19 Page 5 of 5



                                               By:    IS/ Michael G. McLean
                                                       Michael G. McLean
                                                        State Bar No. 13748720
                                                       Attorneys for Defendant

                                               Christian C. Burden (pro hac vice application
                                               forthcoming)
                                               Florida Bar No. 0065129
                                               chris. burden@quarles.com
                                               Zachary S. Foster (pro hac vice application
                                               forthcoming)
                                               Florida Bar No. 111980
                                               zachary.foster@quarles.com
                                               QUARLES & BRADY LLP
                                               101 East Kennedy Boulevard, Suite 3400
                                               Tampa, Florida 33602
                                               nichole.perez@quarles.com
                                               karen.wollitz@quarles.com
                                               donna.santoro@quarles.com
                                               docketfl@quarles.com
                                               813/387-0300
                                               FAX: 813/387-1800
                                               Attorneys for Defendant


                                 CERTIFICATE OF SERVICE


        I certify that a true and correct copy of the foregoing was served by U.S. mail and electronic

mail on this _th day of November, 2019 to:

         Clyde A. Pine, Esq.
         MOUNCE, GREEN, MYERS, SAFI,
         PAXSON & GALATZAN, P.C.
         P.O. Drawer 1977
         El Paso, Texas 79950-1977
         pine@mgmsg.com
         mirazo@mgmsg.com
         Attorneys for Plaintiff


                                                        IS/ Michael G. McLean
                                                       Michael G. McLean




{99MMCL. l/MMCL/06713098.1}
                                                  5
